Citation Nr: 0307603	
Decision Date: 04/22/03    Archive Date: 04/30/03	

DOCKET NO.  01-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a throat disability, to 
include as the result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
December 1969; during that time, he had one year of service 
in the Republic of Vietnam. 

This matter arises from a May 2001 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Leukoplakia of the vocal cords, claimed as a throat 
disability, did not have its onset during the veteran's 
active military service. 

3.  The veteran has not been diagnosed with a disability 
recognized by VA as etiologically related to exposure to 
herbicide agents used in the Republic of Vietnam.  


CONCLUSION OF LAW

A claimed throat disability, to include leukoplakia, was not 
incurred in, or aggravated by, active military service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 


claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim, inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information, and inform him of his appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was furnished a statement of the case that 
informed him of the evidence used in conjunction with his 
claim, the pertinent laws and regulations, the 


adjudicative action taken, and the reasons and bases for the 
decision.  By letter dated April 26, 2001, he was notified of 
detailed information about the new rights provided under the 
VCAA.  That correspondence described the evidence needed to 
substantiate the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence the VA would attempt to procure.  The Board, on its 
motion, obtained a copy of a VA physical examination 
conducted in September 2000, and has made that examination 
report a permanent part of the record.  Thus, the record 
indicates that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Moreover, 
as the record is complete, the obligation under the VCAA for 
VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.  

II.  Service Connection for a Throat Disability, to Include 
Leukoplakia

The veteran contends that he developed a throat disability as 
a result of his military service.  More specifically, he 
asserts that leukoplakia of his vocal cords developed as a 
result of his exposure to herbicides while he served in the 
Republic of Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disability noted 
during military service and for which continuity of 
symptomatology is demonstrated thereafter, either through the 
submission of medical evidence or lay evidence, if the 
disability is of the type as to which lay evidence is 
competent to identify its existence.  See 38 C.F.R. § 3.303; 
see also Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Alternatively, veterans who served on active military, naval, 
or air service in the 


Republic of Vietnam during the period beginning January 9, 
1962, and ending May 7, 1975, (known as the Vietnam Era), and 
who have a disease specified by statute, shall be presumed to 
have been exposed to a herbicide agent during service.  See 
38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  However, the Court has held that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrent element of [a claim for service connection] where 
the veteran has not developed a condition enumerated in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e)."  
McCartt v. West, 12 Vet. App. 164, 168 (1999).  Thus, the 
presumptive provisions of 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.309(e) regarding herbicide exposure are not for 
application for conditions not presumed to be related to 
herbicide exposure.  

The facts in this case are as follows.  The veteran's service 
records indicate that he served in the Republic of Vietnam 
for approximately one year.  However, his service medical 
records are negative for either complaints or treatment of a 
throat disability during military service.  

In conjunction with his current claim, the veteran submitted 
records of his treatment for leukoplakia of the vocal cords 
by a private physician in November 1999.  At that time, the 
veteran gave a history of hoarseness during the prior two 
months.  During a surgical procedure conducted, soft tissue 
was removed from both the left and right vocal cords.  
Biopsies conducted reflected squamous mucosa on the left 
consistent with hyperkeratotic vocal cord polyp, and squamous 
mucosa with stromal edema, also consistent with vocal cord 
polyp.  However, no dysplasia or malignancy was identified.  

The veteran underwent a VA physical examination in 
September 2000.  Status post vocal cord polyp, benign lesion 
was diagnosed.  

In conjunction with his current appeal, the veteran submitted 
a copy of a medical article that indicates that certain 
respiratory cancers, to include that of the larynx or 


trachea, shall be granted service connection under the 
presumptive provisions specified above.  However, that 
article did not include leukoplakia as one of the presumptive 
disorders.  

The foregoing indicates that service connection is not 
warranted for leukoplakia of the vocal cords, claimed as a 
throat disability.  The evidence does not indicate that this 
disability had its onset during the veteran's active military 
service.  Nor is there any clinical evidence of record that 
associates that disability to such service.  Finally, 
leukoplakia is not among the disabilities subject to the 
presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  Under the circumstances, there is no 
reasonable basis upon which to predicate a grant of the 
benefit sought.  

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See  Ferguson v. Principi, 273 F.3d, 1072 (Fed. 
Cir. 2001) (statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  


ORDER

Service connection for a throat disability, diagnosed as 
leukoplakia, to include as secondary to herbicide exposure, 
is denied.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

